Citation Nr: 0700172	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  06-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a pulmonary/respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD) and emphysema.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1954.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision in which the RO denied the veteran service 
connection for pulmonary emphysema.  In March 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2006.

In December 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No pulmonary/respiratory disorder was shown in service, 
and there is no competent evidence of a medical nexus between 
any currently diagnosed pulmonary/respiratory disorder and 
the veteran's active service. 


CONCLUSION OF LAW

The criteria for service connection for a 
pulmonary/respiratory disorder, to include COPD and 
emphysema, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In December 2004, the RO sent the appellant a pre-rating 
notice letter informing him that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  He was advised as to what 
medical evidence he could submit in support of his claim.  
After that letter, the appellant and his representative were 
afforded full opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The aforementioned letter also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that the December 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matters now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  While 
the RO has not provided the veteran notice regarding the 
assignment of a disability rating and an effective date, on 
these facts, such omission is harmless.  Because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and private treatment records dated 
from July 1971 to October 1976 were submitted in connection 
with a previous claim.  In July and September 2003, Dr. 
deBorja submitted Reports of Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance.  In 
December 2004, the veteran submitted a statement indicating 
that Drs. Burrascano, Gomez and Bloint had agreed with the 
veteran's contention that his respiratory disorder was 
related to smoke in his living quarters during service.  The 
veteran indicated that those doctors are deceased and thus, 
no further development of those records is possible.  As 
discussed fully below, absent competent evidence that the 
claimed respiratory disorder was present in service or for 
many years thereafter, and absent any credible evidence of a 
nexus between any such current respiratory disorder and 
service, the Board finds that the record does not reflect 
even a prima facie case for service connection.  As such, VA 
has no obligation to obtain any further medical opinion 
pursuant to § 5103A(d) and 38. C.F.R. § 3.159(c).  See Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); see also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran claims that he has emphysema which was caused by 
exposure to second hand smoke during service.  He asserts 
that while stationed at Fort Bragg from 1953 to 1954, smoking 
was permitted in the dormitories and his current respiratory 
disability, claimed as emphysema, was caused by the exposure 
to smoke.

Initially, the Board notes that there is no medical evidence 
of any pulmonary or respiratory disorder, to including COPD 
or emphysema, in service.  The service medical records are 
completely negative for findings or a diagnosis of such 
disorder during service.  

A May 1954 VA examination report shows that the respiratory 
system was normal.  

Private treatment records dated from July 1971 to October 
1976 do not show treatment for any pulmonary/respiratory 
disorder and there are no findings or diagnosis of emphysema 
or COPD shown in those records.

Both July and September 2003 Reports of Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance show that the veteran had shortness of breath, 
worse on exertion.  The diagnoses included COPD.  However, 
the examiner did not relate the current COPD to the veteran's 
to any incident of service, to include any claimed second-
hand smoke exposure during service. 

There is no competent medical evidence showing that any 
pulmonary/respiratory disorder, to include COPD or emphysema, 
had its onset during service or is in any way related to 
service.  While there is post service evidence of a diagnosis 
of COPD, as noted in the July and September 2003 examination 
reports, there is no competent medical opinion linking any 
such disorder to service, and neither the veteran nor his 
representative has identified or alluded to any such opinion.  
As such, there is no basis on which the claim may be granted.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on a medical matter; 
however, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a pulmonary/respiratory disorder, to 
include COPD and emphysema, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a pulmonary/respiratory disorder, to 
include COPD and emphysema, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


